Citation Nr: 1224451
Decision Date: 07/13/12	Archive Date: 09/11/12

Citation Nr: 1224451	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-28 128A	)	DATE 13 JUL 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an eye disorder, inclusive of refractive error with presbyopia, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying entitlement to service connection for refractive error with presbyopia, to include as due to service-connected diabetes mellitus. 

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in March 2010.  A transcript of that proceeding is of record. 

Notice is taken by the Board that the Veteran's VA compensation application filed in March 2005, which initiated the instant matter, did not specifically raise the question of entitlement to service connection for an eye disorder.  Rather, that matter was initiated by the RO as a result of a diagnosis of refractive error with presbyopia on a VA eye examination in July 2005, notwithstanding a separate VA examination, also performed in July 2005, identifying a diagnosis of blurry vision and a medical opinion linking same to the Veteran's diabetes mellitus.  The record otherwise outlines eye-related diagnoses of cataracts and a narrow occluded angle, the latter of which was noted by a private examiner in April 2006 to require a laser iridectomy.  On the basis of the foregoing, the Board has expanded the issue from that of service connection for refractive error, to include presbyopia, to that of a bilateral eye disorder.  This matter was previously before the Board and remanded for additional development in December 2010.  It is properly before the Board at this time.

FINDINGS OF FACT

1.  An eye disorder, inclusive of refractive error with presbyopia, was not manifest during service and is not related to the Veteran's active service. 

2.  An eye disorder, inclusive of refractive error with presbyopia, is not shown to have been caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  An eye disorder, inclusive of refractive error with presbyopia, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  An eye disorder, inclusive of refractive error with presbyopia, is not proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim was initially adjudicated in August 2005.  In a December 2007 letter, the RO informed the Veteran of what the evidence needed to show to substantiate his claim for service connection, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  That letter also provided information regarding the assignment of disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In June 2009, the Veteran was provided with notice regarding the evidence needed to substantiate a claim for secondary service connection.  Thereafter, the Veteran's claim was readjudicated with the issuance of an October 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The Veteran's service treatment records have been obtained.  In addition, all VA and private medical evidence identified by the Veteran has been obtained, and he was afforded VA examinations in July 2005 and February 2011.  As the February 2011 examination was conducted by a medical professional, who reviewed the claims file, obtained history from the Veteran, performed the examination, and provided a supported conclusion, the Board finds that it is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131(peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.   Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records contain no evidence of complaints or treatment for any eye disorder.  His eyes were normal upon examination for separation in April 1973, and distant vision was 20/20 in each eye.

In July 2005, the Veteran underwent VA examination.  He had a recent diagnosis of diabetes in the past five months.  He had no developed ocular complications.  He stated that his vision, and particularly his reading vision, had gotten worse in the last year.  He had to wear prescription bifocals and denied any history of ocular surgery or trauma.  He complained of distorted and blurred vision.  Following examination, the diagnosis was refractive error with presbyopia.  He also had early cataract, which were not visually significant or secondary to diabetes.

An April 2006 private treatment record shows that the Veteran was found not to have background diabetic retinopathy.

A November 2007 VA outpatient treatment record shows that the Veteran complained of pressure behind his eyes and difficulty seeing at night for the past two weeks.

Subsequently, in December 2007, he sought VA outpatient treatment.  Following evaluation, the diagnoses were refractive error, early cataracts, and no retinopathy.

In March 2010, the Veteran testified before the undersigned.  He reported that his vision was worse, especially his night vision, and he believed it was related to his diabetes.  It began four or five years ago.

In February 2011, the Veteran underwent VA examination.  His claims file was reviewed.  Following physical examination and testing, the diagnoses were refractive error, presbyopia, and age-related nuclear sclerosis cataracts.  The examiner, who is an optometrist, opined that refractive error and presbyopia were developmental or age-related.  Nuclear sclerosis cataracts in both eyes were developmental or age-related.  There was no evidence of diabetic retinopathy in either eye.  There was no evidence of ocular pathology or disease in either eye.  Refractive error, presbyopia, and nuclear sclerosis cataracts were not caused or aggravated during service.  In offering a rationale for the opinions provided, the examiner referred to a medical textbook on ophthalmology.

Based on a review of the record, the Board concludes that service connection for an eye disorder is not warranted on a direct or secondary basis.  The diagnoses of record include refractive error with presbyopia and nuclear sclerosis cataracts (previously diagnosed as early cataract).  Repeatedly, the Veteran was found not to have diabetic retinopathy.

With regard to the diagnoses of refractive error with presbyopia, the Board notes that mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorders and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9.  Furthermore, the evidence of record supports a finding that refractive error with presbyopia was not aggravated by service or a service-connected disability.  This was determined by the February 2011 VA examiner, who supported this conclusion with evidence from a medical textbook.

The Veteran has also been diagnosed as having nuclear sclerosis cataracts, which were determined to be developmental or age-related.  Like the previous diagnoses, the VA examiner determined that the Veteran's nuclear sclerosis cataracts were not caused or aggravated by service or a service-connected disability and based his opinion on research contained in a medical textbook.

With regard to all of these opinions, the February 2011 VA examiner is considered competent, and his opinions were given after full examination of the Veteran, a review of the claims file, and consideration of medical literature.  These opinions and conclusions are, therefore, afforded significant probative weight.  There are no medical opinions of record stating otherwise.

The Veteran asserted during his March 2010 Board hearing that his worsening vision is related to his service-connected diabetes mellitus, and a veteran is sometimes competent to provide opinions as to the etiology of a particular disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that, given their training and expertise, the opinions of medical professionals are more probative than the Veteran's lay statements.  The Veteran provides no rationale or reasoning to support his opinion.  As such, the more probative evidence of record weighs against the Veteran's claim.  Finally, there is no evidence of record, including the Veteran's statements, that suggests that any eye disorder began during service.  Therefore, entitlement to service connection for an eye disorder, including as secondary to a service-connected disability, must be denied. 

As such, the Board finds that the evidence preponderates against a finding that an eye disorder was incurred in or aggravated by service or is related to a service-connected disability.  Therefore, the Board concludes that entitlement to service connection for an eye disorder, on a direct or secondary basis, must be denied.


ORDER

Service connection for an eye disorder, inclusive of refractive error with presbyopia, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


